DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/16/2021 and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura at al. , Japan Unexamined Published Application JP2010222975A (7 October 2010), hereafter “D1”. 
  D1 discloses  (paragraphs [0024] and [0025], fig. 1 and 2 ) a feature in which an intake pipe, a throttle valve, and an EGR passage (the "EGR piping") connected to a curved portion (the "bent . 
Claims 1, 4, 5, 6, and 8-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Takao Kuroki , Japan Unexamined Published Application JP2015132234A 23 July 2015. Hereafter “D2”.
D2 discloses (paragraphs [0013] and [0014], fig. 4) an internal combustion engine, comprising: an intake pipe having a bent section (11) and an intake gas outlet downstream of the bent section, the intake gas outlet being connected to an upstream side of an intake manifold (13); a throttle valve (9) configured to adjust an opening of the intake pipe, the throttle valve being disposed upstream of an intake gas inlet that is upstream of the bent section a feature in which an intake pipe, a throttle valve within a throttle body, and an EGR inlet pipe (the "EGR piping") connected to a curved portion (the "bent portion") of the intake pipe are provided, a rotating shaft of the throttle valve is provided perpendicularly with respect to a first plane including the axis line of the intake pipe, and the curved portion of the intake pipe is formed with an outer curved surface of a prescribed curvature radius that connects between a first side wall and a second side wall. 
D2 (fig. 4) also indicates that the axis line of the EGR inlet pipe is parallel to the axis line of the discharge side of the intake pipe.
Regarding claim 5, D2 (fig. 4) shows the radius of curvature of the outer curved surface of the bent section continuously extends from the first sidewall surface to the second sidewall surface.
Regarding claim 6, D2 (fig. 4) shows the radius of curvature of the outer curved surface of the bent section is constant between the first sidewall surface and the second sidewall surface.
Regarding claim 8, D2 (fig. 4) shows the inlet side intake pipe axis passing through the intake gas inlet is perpendicular to the outlet side intake pipe axis passing through the intake gas outlet.

Regarding claim 9, D2 (fig. 4) shows the inlet side intake pipe axis intersects the outlet side intake pipe axis within the bent section.
Regarding claim 10, D2 (fig. 4) shows the inlet side intake pipe axis intersect the second sidewall surface.
Regarding claim 11, D2 (fig. 4) shows the outlet side intake pipe axis intersects the first sidewall surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over D1.
D1 teaches in Fig. 2 that the EGR passage is connected to a position close to the outer curved surface of the curved portion. 
While fig. 2 of indicates that the axis line of the EGR passage is parallel to the intake pipe, fig. 5 and 6 of D1 indicate that the axis lines of the EGR passage and of the intake pipe become substantially perpendicular to each other at the position where the EGR passage is connected to the intake pipe. 
. 
Allowable Subject Matter
Claims 2, 7, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ARNOLD CASTRO/Examiner, Art Unit 3747                    


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747